The opinion of the court was delivered by
Lowrie, J.
The general law relating to fixtures is intended to define certain relations which have been left undefined by the contract of the parties; and it does not at all apply to this case, if the defendants have, succeeded in proving a contract-right to remove the property in question, and that the plaintiff below is involved in that relation instituted by the contract.
The defendants justify under the right of Sarah Fleming; and there is evidence that she was the owner of the house that was removed, that she had it built on her brother’s lot under an agreement with him that she might remove it whenever the lot should be sold or whenever she pleased, and that plaintiff knew of this before his purchase at sheriff’s sale.
There is no plainer principle of law than the one that a judgment is a lien only on the interest which the defendant actually has in the land, and that a purchaser under that judgment, with notice or knowledge of a valid title of any kind in another, takes the land subject to such title; and it is an obvious corollary of this that if Lewis bought this lot with knowledge of Sarah Fleming’s right to take away her house, he has no foundation for his claim for damages for her exercise of the right.
Judgment reversed.